Title: From George Washington to Anne-César, chevalier de La Luzerne, 9 July 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters Newburgh July 9th 1782
                  
                  I am much obliged to your Excellency for your two favours of the 28th of June, and 3d July which I have had the honor to receive, since my return from the frontiers of this State, where I have been in company with Governor Clinton, to visit and regulate my advanced Posts.
                  As the business of the Army had accumulated greatly in my absence, and as I am exceedingly occupied in making some arrangements; and putting the affairs of this Department in such train, as that I may commence my Journey to Philadelphia the moment I shall receive the necessary information from the Count de Rochambeau; I beg you will excuse my writing in such haste, and believe that I am with sentiments of the Most perfect respect & esteem Sir Your Excellency’s Obedient Humble Servant
                  
                  
                     Go: Washington
                  
                  
                     P.S.  Your Excellys private letter of the 20th of June I also found at this place upon my return from Albany.  I thank you for the communication—the contents shall remain with me alone.
                  
                  
                     Go: W——n
                     
                  
               